
	
		II
		112th CONGRESS
		1st Session
		S. 367
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2011
			Mr. Brown of
			 Massachusetts (for himself and Mrs.
			 Hagan) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  work opportunity credit to small businesses which hire individuals who are
		  members of the Ready Reserve or National Guard, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hire A Hero Act of
			 2011.
		2.Work opportunity
			 credit to small businesses for hiring members of Ready Reserve or National
			 Guard
			(a)In
			 generalParagraph (1) of
			 section 51(d) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of subparagraph (H), by striking the period at the
			 end of subparagraph (I) and inserting , or, and by adding at the
			 end the following new subparagraph:
				
					(J)in the case of an eligible employer (as
				defined in section 408(p)(2)(C)(i)), an individual who is a member of—
						(i)the Ready Reserve
				(as described in section 10142 of title 10, United States Code), or
						(ii)the National Guard (as defined in section
				101(c)(1) of such title
				10).
						.
			(b)Effective
			 date
				(1)In
			 generalThe amendment made by this section shall apply to wages
			 paid or incurred after the date of the enactment of this Act in taxable years
			 ending after such date.
				(2)Current
			 employees covered by creditFor purposes of applying section 51 of the
			 Internal Revenue Code of 1986, individuals described in section 51(d)(1)(J) of
			 such Code, as added by this section, who are employed by an eligible employer
			 (as defined in section 408(p)(2)(C)(i) of such Code) on the date of the
			 enactment of this Act shall be treated as beginning work for such employer on
			 such date.
				3.Permanent
			 extension of work opportunity credit for employers hiring qualified veterans
			 and members of Ready Reserve and National Guard
			(a)In
			 generalSection 51(c)(4) of the Internal Revenue Code of 1986 is
			 amended by inserting (other than any individual described in
			 subparagraph (B) or (J) of subsection (d)(1)) after
			 individual.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 individuals who begin work for the employer after December 31, 2011.
			4.Rescission of
			 unspent Federal funds to offset loss in revenues
			(a)In
			 generalNotwithstanding any other provision of law, of all
			 available unobligated funds, appropriated discretionary funds are hereby
			 rescinded in such amounts as determined by the Director of the Office of
			 Management and Budget such that the aggregate amount of such rescission equals
			 the reduction in revenues to the Treasury by reason of the amendments made by
			 sections 2 and 3.
			(b)ImplementationThe
			 Director of the Office of Management and Budget shall determine and identify
			 from which appropriation accounts the rescission under subsection (a) shall
			 apply and the amount of such rescission that shall apply to each such account.
			 Not later than 60 days after the date of the enactment of this Act, the
			 Director of the Office of Management and Budget shall submit a report to the
			 Secretary of the Treasury and Congress of the accounts and amounts determined
			 and identified for rescission under the preceding sentence.
			(c)ExceptionThis
			 section shall not apply to the unobligated funds of the Department of Veterans
			 Affairs or the Social Security Administration.  
			
